Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,198,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent claims all of the current applications claim structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-8, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delucia (US Pub No 2011/0127283).
With respect to claim 1, Delucia shows a device (1), which is comprised of an insulated beverage holder (2); wherein the insulated beverage holder (2) has a top; wherein the top provides an opening; wherein the insulated beverage holder (l2) has a bottom; wherein the insulated beverage holder (2) has an exterior side; wherein the insulated beverage holder (2) has an interior side; wherein the insulated beverage holder (2) is flexible; b. a plate (9); wherein the plate (9) is rigid;  wherein the plate (9) provides an arcuate surface (see arch shown fig. 7);  wherein the plate (9) is attached to the exterior of side of the insulated beverage holder (2); wherein the insulated beverage holder (2) forms to the shape of the arcuate surface  of the plate (9) while the plate (9) is attached; wherein the attached arcuate surface expands the opening of the top of the insulated beverage holder (2).  
With respect to claim 2, Delucia shows wherein a handle (3) is attached to the plate (9).  
With respect to claim 3, Delucia shows wherein the handle (3) is integrated into the plate (9). 
With respect to claim 4, Delucia shows wherein the plate (9) is attached to the insulated beverage holder (2) with adhesive (paragraph 11).
  With respect to claim 6, Delucia shows an insulated beverage holder (2);  wherein the insulated beverage holder (2) has a top; wherein the top provides an opening; wherein the insulated beverage holder (2) has a bottom (bottom of sleeve); wherein the insulated beverage holder (2) has an exterior side (side of sleeve); wherein the insulated beverage holder (2) has an interior side; wherein the insulated beverage holder (2) is flexible; b. a plate (9); wherein the plate (9) is rigid; wherein the plate (9) provides an arcuate surface (see top view) ; wherein the plate (9) is attached to the insulated beverage holder (9); wherein the insulated beverage holder (2) forms to the shape of the arcuate surface of the plate (9) while the plate (9) is attached; wherein the attached arcuate surface expands the opening of the top of the insulated beverage holder (2); c. a handle (3); wherein the handle (3) is attached to the plate (9).  
With respect to claim 7, Delucia shows wherein the handle (3) is integrated into the plate (9).
With respect to claim 8, Delucia shows wherein the plate (9) is attached to the insulated beverage holder (2) with adhesive (paragraph 11).


Claim(s) 1-3,5-7,9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maski (US Pub No 2010/0116835).
With respect to claim 1, Masaki shows a device (the cup cuff), which is comprised of an insulated beverage holder (labeled “sleeve”); wherein the insulated beverage holder (labeled “sleeve”) has a top; wherein the top provides an opening; wherein the insulated beverage holder (labeled “sleeve”) has a bottom; wherein the insulated beverage holder (labeled “sleeve”) has an exterior side; wherein the insulated beverage holder (labeled “sleeve”) has an interior side; wherein the insulated beverage holder (labeled “sleeve”) is flexible; b. a plate (“intermediate strip”); wherein the plate (“intermediate strip”) is rigid;  wherein the plate (“intermediate strip”) provides an arcuate surface (see arch shown in top view A-A);  wherein the plate (“intermediate strip”) is attached to the exterior of side of the insulated beverage holder (labeled “sleeve”); wherein the insulated beverage holder (labeled “sleeve”) forms to the shape of the arcuate surface  of the plate (“intermediate strip”) while the plate (“intermediate strip”) is attached; wherein the attached arcuate surface expands the opening of the top of the insulated beverage holder (labeled “sleeve”).  
With respect to claim 2, Masaki shows wherein a handle (“handle”) is attached to the plate (“intermediate strip”).  
With respect to claim 3, Masaki shows wherein the handle (“handle”) is integrated into the plate (“intermediate strip”).  
With respect to claim 5, Masaki shows wherein the plate (“intermediate strip”) is attached to the insulated beverage holder (labeled “sleeve”) with stitching (:sewn” (Paragraph 14).
With respect to claim 6, Masaki shows an insulated beverage holder (labeled “sleeve”);  wherein the insulated beverage holder (labeled “sleeve”) has a top; wherein the top provides an opening; wherein the insulated beverage holder (labeled “sleeve”) has a bottom 9bottom of sleeve); wherein the insulated beverage holder (labeled “sleeve”) has an exterior side (side of sleeve); wherein the insulated beverage holder (labeled “sleeve”) has an interior side; wherein the insulated beverage holder (labeled “sleeve”) is flexible; b. a plate (“intermediate strip”); wherein the plate (“intermediate strip”) is rigid; wherein the plate (“intermediate strip”) provides an arcuate surface (see top view) ; wherein the plate (“intermediate strip”) is attached to the insulated beverage holder (labeled “sleeve”); wherein the insulated beverage holder (labeled “sleeve”) forms to the shape of the arcuate surface of the plate (“intermediate strip”) while the plate (“intermediate strip”) is attached; wherein the attached arcuate surface expands the opening of the top of the insulated beverage holder (labeled “sleeve”); c. a handle (“handle”); wherein the handle (“handle”) is attached to the plate (“intermediate strip”).  
With respect to claim 7, Masaki shows wherein the handle (“handle”) is integrated into the plate (“intermediate strip”).
With respect to claim 8, Masaki shows wherein the plate (“intermediate strip”) is attached to the insulated beverage holder (labeled “sleeve”) with adhesive.  
With respect to claim 9, Masaki shows the plate (“intermediate strip”) is attached to the insulated beverage holder (labeled “sleeve”) with stitching (paragraph 14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736